DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021, amending claims 1, 21, 26, and canceling claim 7, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim depends on canceled claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-11, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0209784 A) in view of Eibeck et al. (US 2008/0312353 A1), Dean et al. (US 2011/0232135 A1) and Helming et al. (US 2013/0328229 A1).
Regarding claim 1, Nakagawa discloses a method for producing an expanded molded part (title/abstract) comprising the following steps:
providing a mixture of a polymer melt and a foaming agent; 
injecting the mixture into a mold; and 

wherein the mold comprises at least a first and a second cavity, wherein the mixture at least partly solidifies inside the first cavity forming the skin layer and while the mixture at least partially undergoes foaming inside the second cavity after mold expansion (¶¶ 110+, 116+).. 
Nakagawa also discusses relative viscosity (¶¶ 70, 153+) and molecular weight (¶¶ 75, 133+).
Nakagawa does not appear to explicitly disclose viscosity number.
However, Eibeck discloses a high MW polyamide for use in foams (title/abstract and ¶ 2) having viscosity numbers from 120-400 mL/g (¶¶ 83, 67+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the polyamide of Nakagawa to include the polyamide with viscosity numbers of Eibeck, because such viscosity numbers are conventional for polyamide used in foams and would provide additional benefits and/or tailoring as a result of higher MW.
Further, Nakagawa does not appear to expressly disclose molding a single integrated shoe sole.
However, Dean discloses that single-integrated shoe soles are made by injection molding (¶ 5) and that the forefoot, midfoot, and heel section have different foam densities as desired (FIG. 2-11, ¶¶ 48-58).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nakagawa to form single-integrated shoe soles of Dean, because such a known process could be used to form specific products with expected results. 
Finally, Nakagawa does not appear to expressly disclose that foaming inside the second cavity is induced by increasing the volume of the second cavity such that the mixture at least 
However, Helming discloses a similar expansion injection molding process (title/abstract) in which plural fluidly connected mold sections 210, 220, 230, 240, 250 for molding a first unexpanded portion 310, 330, 350 in an unchanged mold volume 210, 230, 250 and second expanded portion 320, 340 in a changed mold volume 220, 240 (FIG 7-10, ¶¶ 32-35).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nakagawa to include the plural mold portions for molding the expanded or unexpanded portion of Helming, in order to form more complex expansion molded parts (Helming ¶¶ 1-5).
Regarding claim 2, Nakagawa discloses the mixture comprises a polyamide (¶¶ 56+).
Regarding claim 3, Nakagawa discloses the mixture comprises a polyamide 12 (¶ 62).
Regarding claim 4, Nakagawa discloses the mixture is maintained in its non-foamed state during injection (¶¶ 124-125, 188).
Regarding 5, Nakagawa discloses the foaming agent comprises a supercritical gas, in particular N2 (¶¶ 122+, 188).
Regarding 6, Nakagawa discloses that foaming is induced by reducing the pressure inside the mold as a result of increasing the mold volume (¶¶ 116+, 188, EXAMPLES).
Regarding claim 8, Nakagawa discloses an exemplary mold cavity being 100 mm in width, 250 mm in length, and 2 mm in thickness when being closed (¶ 188) and core retractions of 3.0-6.0 mm (TABLE 1-6). Assuming the core retraction is in the thickness direction a volume change of 150-300%, which overlaps the claimed range (MPEP § 2144.05). Alternatively if the core retraction is in the width or length direction a volume change of 3-6% and 1.2-2.4% respectively. 

Regarding claim 11, Nakagawa discloses the mold is maintained at a temperature between 40° C. and 60° C. (¶ 188), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 21, Nakagawa discloses a method for producing an expanded molded part (title/abstract) comprising the following steps:
providing a mixture of a polymer melt and a foaming agent; 
injecting the mixture into a mold; and 
solidifying at least a skin portion, equivalent to the claimed first portion, of the molded part without foaming, and solidifying at least a second portion of the molded part after mold expanding and foaming therein (¶¶ 116+, 122+, 187+), 
wherein the mold comprises at least a first and a second cavity, wherein the mixture at least partly solidifies inside the first cavity forming the skin layer and while the mixture at least partially undergoes foaming inside the second cavity after mold expansion (¶¶ 110+, 116+). 
Nakagawa also discusses relative viscosity (¶¶ 70, 153+) and molecular weight (¶¶ 75, 133+).
Nakagawa does not appear to explicitly disclose the viscosity number and/or the first and second fluidly connected mold sections for molding a first unexpanded portion in an unchanged mold volume and second expanded portion in a changed mold volume.
However, Eibeck discloses a high MW polyamide for use in foams (title/abstract and ¶ 2) having viscosity numbers from 120-400 mL/g (¶¶ 83, 67+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the polyamide of Nakagawa to include the polyamide with viscosity numbers of Eibeck, because such viscosity numbers are conventional for polyamide used in foams and would provide additional benefits and/or tailoring as a result of higher MW.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nakagawa to include the plural mold portions for molding the expanded or unexpanded portion of Helming, in order to form more complex expansion molded parts (Helming ¶¶ 1-5).
Finally, Nakagawa does not appear to expressly disclose molding a single integrated shoe sole.
However, Dean discloses that single-integrated shoe soles are made by injection molding (¶ 5) and that the forefoot, midfoot, and heel section have different foam densities as desired (FIG. 2-11, ¶¶ 48-58).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nakagawa to form single-integrated shoe soles of Dean, because such a known process could be used to form specific products with expected results. 
Regarding claim 22, Nakagawa discloses the mixture comprises a polyamide (¶¶ 56+).
Regarding claim 23, Nakagawa discloses the mixture is maintained in its non-foamed state during injection (¶¶ 124-125, 188).
Regarding claim 24, Nakagawa discloses the foaming agent comprises a supercritical gas, in particular N2 (¶¶ 122+, 188).
Regarding claim 25, Nakagawa discloses an exemplary mold cavity being 100 mm in width, 250 mm in length, and 2 mm in thickness when being closed (¶ 188) and core retractions of 3.0-6.0 mm (TABLE 1-6). Assuming the core retraction is in the thickness direction a volume change of 150-300%, which overlaps the claimed range (MPEP § 2144.05). Alternatively if the .

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0209784 A) in view of Dean et al. (US 2011/0232135 A1) and Helming et al. (US 2013/0328229 A1).
Regarding claim 26, Nakagawa discloses a method for producing an expanded molded part (title/abstract) comprising the following steps:
providing a mixture of a polymer melt and a foaming agent; 
injecting the mixture into a mold; and 
solidifying at least a skin portion, equivalent to the claimed first portion, of the molded part without foaming, and solidifying at least a second portion of the molded part after mold expanding and foaming therein (¶¶ 116+, 122+, 187+).
Nakagawa does not appear to expressly discloses forming a shoe sole including a forefoot, midfoot, and heel section. 
However, Dean discloses that single-integrated shoe soles are made by injection molding (¶ 5) and that the forefoot, midfoot, and heel section have different foam densities as desired (FIG. 2-11, ¶¶ 48-58).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nakagawa to form single-integrated shoe soles of Dean, because such a known process could be used to form specific products with expected results. 
Additionally, Helming discloses a similar expansion injection molding process (title/abstract) in which plural fluidly connected mold sections 210, 220, 230, 240, 250 for molding a first unexpanded portion 310, 330, 350 in an unchanged mold volume 210, 230, 250 and second expanded portion 320, 340 in a changed mold volume 220, 240 (FIG 7-10, ¶¶ 32-35).

Regarding claim 27-28, Helming further discloses that the expanding mold sections 220, 240, 260 can be sequentially expanded to allow for a gradual and/or continuous density gradient (FIG. 11-16, ¶¶ 36-40), the skilled artisan would recognize this could form the desired shoe sole densities of Dean.
Regarding claim 29, Nakagawa discloses the mixture comprises a polyamide (¶¶ 56+).
Regarding claim 30, Nakagawa discloses the mixture is maintained in its non-foamed state during injection (¶¶ 124-125, 188).

Response to Arguments
Applicant's arguments filed 01 March 2020 have been fully considered but they are not persuasive. Applicant contends that Nakagawa alone, or in combination with Eibeck fails to teach or suggest the amended single-integrated shoe soles formed by expansion of a portion of mold chamber; and that neither Dean nor Helming cure the deficiencies thereof. 
The Examiner disagrees with Applicant’s conclusions. First, the Examiner concedes that Helming does not discuss molding shoe soles. However, Dean is cited to demonstrate that single-integrated shoe soles may be made by an injection molding processes. Dean’s shoe soles may have a forefoot, midfoot, and heel section with different foam densities as desired. The skilled artisan would find that configuring the process of Nakagawa alone or as modified by Eibeck to produce Dean’s shoe soles with varying density is prima facie obvious. Dean is not relied upon to teach how the selective foaming occurs but rather to teach that such soles with varying densities are known to be injection molded. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742

/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742